 


 

 


             

             



[f1022.jpg]

 

 



             

             



 

[f1023.jpg]

 

 

 



             

             



 

 

[f1024.jpg]

 

 



             

             



 

[f1025.jpg]

 

 

 



             

             



 

[f1026.jpg]

 

 

 



             

             



 

[f1027.jpg]

 

 

 

 



             

             



 

[f1028.jpg]

 

 

 

 



             

             



 

[f1029.jpg]

 

             

             


[f10210.jpg]


             

             



[f10211.jpg]


             

             

 

[f10212.jpg]

 

             

             